Per Curiam.
The relator Calvin C. Gilbert, an inmate of the state prison, appearing pro se, has petitioned this court for a writ to review the action of the pardon board in revoking a sentence theretofore commuted because of having been subsequently accused with others of a federal offense for which he was not permitted to stand trial.
*612This Court is of the opinion that it does not have jurisdiction in this original proceeding to grant the relief sought. Accordingly the writ is denied and the proceeding dismissed without prejudice.